Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas J.Takara on Nov 17, 2021.
Amendment to claims is attached as Examiner’s claim amendment, wherein claims 1-145 have been cancelled, and 
claims 146-171 have been allowed.


Examiner’s statement of reasons for allowance: 
	The prior art does not anticipate, teach or suggest the claimed method of treating a metastatic non-small cell lung cancer in an individual, comprising detecting and determining the levels of PD-L1 protein in tumor infiltrating immune cells in a tumor tissue obtaining from the individual and administering the individual the anti-PD-L1 antibody Atezolizumab if the PD-L1 protein in tumor infiltrating immune cells covering ≥10% of tumor area in the tumor tissue sample, wherein the individual is likely having an increased clinical benefit from the treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 10/21/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/LEI YAO/            Primary Examiner, Art Unit 1642